DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 8, 10, 16, 18, and 20 are objected to because of the following informalities:  
(1) Regarding claim 6:
Claim 6 depend on claim 1, and line 9 recites “the stored target SIB”; there is a lack of antecedent basis, the examiner suggests changing to “the assembled target SIB”.
(2) Regarding claim 8:
Line 6 recites “the stored target SIB”; the examiner suggests changing to “the assembled target SIB”.
(3) Regarding claim 10:
Line 5 recite “NR sidelink radio configuration in the stored target SIB”; there is a lack of antecedent basis, the examiner suggests changing to “NR sidelink radio configuration in the assembled target SIB”.
Line 6 recites “stored target SIB”; the examiner suggests changing to “assembled target SIB”.
(4) Regarding claim 16:
Claim 16 depend on claim 11, and line 10 recites “the stored target SIB”; there is a lack of antecedent basis, the examiner suggests changing to “the assembled target SIB”.
(5) Regarding claim 18:
Line 7 recites “the stored target SIB”; the examiner suggests changing to “the assembled target SIB”.
(6) Regarding claim 20:
Line 5 recite “NR sidelink radio configuration in the stored target SIB”; there is a lack of antecedent basis, the examiner suggests changing to “NR sidelink radio configuration in the assembled target SIB”.
Line 6 recites “stored target SIB”; the examiner suggests changing to “assembled target SIB”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-5, 7, 9, 11-15, 17, and 19 are allowed.
Claims 6, 8, 10, 16, 18, and 20 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a method for a user equipment (UE) for assembling a target system information block (SIB) for a target service, the method comprising receiving, from a first cell on a first frequency carrier, a plurality of SIB segments of the target SIB, each of the plurality of SIB segments associated with a corresponding value tag; storing a first SIB segment in the plurality of SIB segments in a memory of the UE; for each subsequent SIB segment in the plurality of SIB segments determining whether a corresponding value tag of the subsequent SIB segment is the  same as the corresponding value tag of the first SIB segment; and storing the subsequent SIB segment in the memory of the UE when the corresponding value tag of the subsequent SIB segment is the same as the corresponding value tag of the first SIB segment; and assembling the target SIB using the stored plurality of SIB segments.  The closest prior art, CN101690012A in view of #GPP TS 38.331 V16.0.0 used in the written opinion of PCT/CN2021/096747 together disclose a similar method, but fails to disclose the steps of storing a first SIB segment in the plurality of SIB segments in a memory of the UE; for each subsequent SIB segment in the plurality of SIB segments determining whether a corresponding value tag of the subsequent SIB segment is the  same as the corresponding value tag of the first SIB segment; and storing the subsequent SIB segment in the memory of the UE when the corresponding value tag of the subsequent SIB segment is the same as the corresponding value tag of the first SIB segment; and assembling the target SIB using the stored plurality of SIB segments.  Another closest prior art, Deivasigamani et al. (US 2011/0320856 A1) discloses a method and apparatus for selective reading of system information in a mobile wireless device comprising using RRC layer of a UE to assemble a complete SIB, but also fails to disclose the steps of storing a first SIB segment in the plurality of SIB segments in a memory of the UE; for each subsequent SIB segment in the plurality of SIB segments determining whether a corresponding value tag of the subsequent SIB segment is the  same as the corresponding value tag of the first SIB segment; and storing the subsequent SIB segment in the memory of the UE when the corresponding value tag of the subsequent SIB segment is the same as the corresponding value tag of the first SIB segment; and assembling the target SIB using the stored plurality of SIB segments.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi et al. (US 2015/0223148 A1) discloses a technique for reading system information in wireless communication comprises using the value tag as an indication that the SIB changes.
Deivasigamani et al. (US 2011/0320856 A1) discloses a method and apparatus for selective reading of system information in a mobile wireless device comprising using RRC layer of a UE to assemble a complete SIB.
Taha et al. (US 2007/0260851 A1) discloses a sleep optimization based on system information block scheduling comprising the RRC can read the SIB scheduling info from MIBs, collect and reassemble SIB segments.
Brismar et al. (US 2015/0382284 A1) discloses an extended system information distribution mechanisms.
Dalsgaard et al. (US 2010/0183031 A1) discloses an apparatus, method and computer program product providing distribution of segmented system information.
Grovlen et al. (US 2011/0069667 A1) discloses method and apparatus for providing control channels for broadcast and paging services comprising examiner a value tag field of the control message.

This application is in condition for allowance except for the following formal matters: 
Objection to claims 6, 8, 10, 16, 18, and 20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/27/2022